 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   LESLIE HERMAN,                                Case No. 1:15-cv-00456-AWI-SAB

11                  Plaintiff,                     ORDER REQUIRING PLAINTIFF’S
                                                   COUNSEL TO SHOW CAUSE WHY
12          v.                                     SANCTIONS SHOULD NOT ISSUE FOR
                                                   FAILURE TO COMPLY WITH NOVEMBER
13   COMMISSIONER OF SOCIAL                        21, 2018 ORDER
     SECURITY,
14
                    Defendant.
15

16

17          On November 21, 2018, findings and recommendations were filed which recommended

18 granting counsel’s (“Petitioner”) motion for attorney fees.     (ECF No. 28.)     Petitioner was

19 required to serve a copy of the findings and recommendations on the plaintiff and file a proof of
20 service within five days of the date of the order. (Id.) Petitioner has failed to file a proof of

21 service in compliance with the November 21, 2018 order.

22          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

23 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

24 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

25 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

26 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.
27 2000).

28 / / /


                                                   1
 1          Accordingly, IT IS HEREBY ORDERED that Jacqueline Forslund shall show cause in

 2 writing within five days why sanctions should not issue for the failure to file a proof of service in

 3 compliance with the Court’s November 21, 2018 order.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     December 26, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
